Appeals (1) from a decision of the Workers’ Compensation Board, filed October 20, 1988, which ruled that chiropractic treatments received by claimant were compensable, and (2) from a decision of said Board, filed July 31, 1989, which denied the application of the employer and its carrier for reconsideration of the original decision.
The Workers’ Compensation Board properly rejected as untimely the claim that the chiropractic treatment received by claimant was excessive. The application for Board review was not made within 30 days of the decision of the Workers’ Compensation Law Judge (hereinafter WCLJ) authorizing such care (see, Matter of Eberle v New York State Dept. of Mental Hygiene, 60 AD2d 722). The application for review was instead from a decision of the WCLJ wherein the employer *917and carrier were directed to pay in accordance with the WCLJ’s previous decision. This was not a new decision from which the question of chiropractic care could be appealed to the Board (cf., Matter of Gray v Williams Press, 4 AD2d 920). The remaining claims being raised were not passed upon by the Board and are therefore not properly reviewable by this court (see, Matter of Murtaugh v Bankers Trust Co., 111 AD2d 1064). Finally, the Board did not abuse its discretion in denying the application for reconsideration of its previous decision (see, Matter of Oliva v Albany Cycle Co., 72 AD2d 641, lv denied 48 NY2d 610).
Decisions affirmed, without costs.
Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Mercure, JJ., concur.